       Case 2:18-cv-00151-APG-DJA Document 59 Filed 06/08/20 Page 1 of 2



1    Michael Lowry
     Nevada Bar No. 10666
2    Christopher D. Phipps
     Nevada Bar No. 3788
3
     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
4    6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
5    (702) 727-1400; FAX (702) 727-1401
     Michael.Lowry@wilsonelser.com
6    Christopher.Phipps@wilsonelser.com
     Attorneys for Defendant Aloha Airport Express, LLC
7

8                                UNITED STATES DISTRICT COURT
9                                       DISTRICT OF NEVADA
10   SANDRA DE BLANC,                                 CASE NO.: 2:18-cv-00151-APG-DJA
11                        Plaintiff,
                                                      STIPULATION AND ORDER FOR
12      vs.                                           DISMISSAL OF ALL CLAIMS
13   ALOHA AIRPORT EXPRESS, a Foreign Limited
     Liability Company; does 1 THROUGH 20; ROE
14   BUSINESS ENTITIES 1 through 20, inclusive
     jointly and severally,
15
                          Defendants.
16

17
              IT IS HEREBY STIPULATION between Plaintiff SANDAR DE BLANC, by and through
18
     her undersigned attorneys of record, Richard Harris, Esq., and Ian Estrada, Esq., of RICHARD
19
     HARRIS LAW FIRM, and Defendant ALOHA AIRPORT EXPRESS, by and through its attorney
20
     of record, Michael Lowry and Christopher D. Phipps of WILSON, ELSER, MOSKOWITZ,
21
     EDELMAN & DICKER LLP, that Plaintiff’s Complaint against Defendant and all causes of action
22

23

24

25
     ...
26
     ...
27

28
      Case 2:18-cv-00151-APG-DJA Document 59 Filed 06/08/20 Page 2 of 2




1    contained therein, be dismissed with prejudice, with each party to bear its own fees and costs .

2     DATED this 5th day of June, 2020.                    DATED this 5th day of June, 2020.
3     WILSON ELSER MOSKOWITZ                               RICHARD HARRIS LAW FIRM
      EDELMAN & DICKER LLP
4

5     /s/ Michael Lowry                                    /s/ Ian Estrada
6     MICHAEL LOWRY                                        RICHARD HARRIS
      Nevada Bar No. 10666                                 Nevada Bar No. 505
7     CHRISTOPHER D. PHIPPS                                IAN ESTRADA
      Nevada Bar No. 3788                                  Nevada Bar No. 12575
8     6689 Las Vegas Blvd. South, Suite 200                801 S. 4th Street
      Las Vegas, Nevada 89119                              Las Vegas, Nevada 89101
9     Tel: 702.727.1400/Fax: 702.727.1401                  Attorneys for Plaintiff
      Attorneys for Aloha Airport Express
10

11                                                ORDER
12          Based upon the stipulation above, and good cause appearing:
13          IT IS HEREBY ORDERED that Plaintiff’s Complaint against Defendant and all causes of
14   action contained therein, be dismissed with prejudice, with each party to bear its own fees and costs
15               DATED:
             Dated: June 8,____________________.
                            2020.
16

17                                                       ____________________________________
18                                                       UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28                                               Page 2 of 2
